               Case 1:19-cv-01135-JDP Document 17 Filed 04/21/20 Page 1 of 4



 1
 2
 3
 4
 5
 6
 7                                  UNITED STATES DISTRICT COURT
 8                                 EASTERN DISTRICT OF CALIFORNIA
 9
                                                      )    Case No. 1:19-cv-01135-JDP
10   Avis   Braggs,                                   )
                                                      )    STIPULATION AND ORDER FOR
11                    Plaintiff,                      )    EXTENSION OF TIME
                                                      )
12          vs.                                       )
                                                      )
13   ANDREW SAUL,                                     )
     Commissioner of Social Security,                 )
14                                                    )
                                                      )
15                    Defendant.                      )
16
17          IT IS HEREBY STIPULATED, by and between the parties through their respective
18   counsel of record, with the Court’s approval, that Plaintiff shall have a 30-day extension of time,
19   from 04/23/2020 to 05/23/2020, for Plaintiff to serve on defendant with PLAINTIFF’S
20   OPENING BRIEF. All other dates in the Court’s Scheduling Order shall be extended
21   accordingly.
22          This is Plaintiff’s second request for an extension of time. Good cause exists for this
23   request. The week of 04/12/2020, Plaintiff’s Counsel had 17 administrative hearings, 12 hearing
24   preparation appointments with claimants, one reply brief and 2 opening briefs due. The week of
25   04/19/2020, Plaintiff’s Counsel had 14 administrative hearings, 11 hearing preparation
26   appointments with claimants, 10 letter briefs, 2 reply briefs, 1 merits brief, 3 opening briefs and 1
27   motion for summary judgement due.            Each of the administrative hearings also requires
28   administrative hearing briefs with a full summary of the medical records and legal arguments.



                                                  1
               Case 1:19-cv-01135-JDP Document 17 Filed 04/21/20 Page 2 of 4



 1          Additionally, due to the ongoing pandemic with COVID-19 and the various executive
 2   orders throughout Fresno County and now the State of California, along with the recommendations
 3   for Social Distancing, Plaintiff’s Counsel is operating with very limited staff.   The Office of
 4   Hearings Operations is still conducting telephonic hearings. As it is required to continue the
 5   normal day-to-day tasks involved in developing cases and the requirements of the five-day rule
 6   related to submission of evidence to the Administrative Law Judge which is imposed under 20
 7   CFR § 404.935, Counsel must still continue normal operations but with a significantly reduced
 8   level of support.
 9          At the beginning of the pandemic, Counsel’s office made arrangements to manage the case
10   load with fewer staff in the office. However, given the ongoing health and safety measures
11   recommended by the CDC and the number of weeks this has gone on, Counsel is experiencing
12   extraordinary delays and backlogs with both the administrative and civil court work. As a result,
13   Plaintiff’s Counsel requires additional time to brief this matter.
14          Defendant does not oppose the requested extension. Counsel apologizes to the Defendant
15   and Court for any inconvenience this may cause.
                                          Respectfully submitted,
16
17   Dated: April 20, 2020                  PENA & BROMBERG, ATTORNEYS AT LAW

18
                                        By: /s/ Jonathan Omar Pena
19
                                           JONATHAN OMAR PENA
20                                         Attorneys for Plaintiff

21
22
     Dated: April 20, 2020                  MCGREGOR W. SCOTT
23                                          United States Attorney
                                            DEBORAH LEE STACHEL
24                                          Regional Chief Counsel, Region IX
25                                          Social Security Administration

26
                                        By: */s/ Ellinor R. Coder
27                                         Ellinor R. Coder
28                                         Special Assistant United States Attorney
                                           Attorneys for Defendant


                                                   2
     Case 1:19-cv-01135-JDP Document 17 Filed 04/21/20 Page 3 of 4


                          (*As authorized by email on 04/20/2020)
 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                3
                Case 1:19-cv-01135-JDP Document 17 Filed 04/21/20 Page 4 of 4


                                                ORDER
 1
 2            Plaintiff’s thirty-day extension of time is granted as stipulated.

 3
     IT IS SO ORDERED.
 4
 5
     Dated:      April 20, 2020
 6                                                        UNITED STATES MAGISTRATE JUDGE
 7
 8   No. 204.
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                    4
